Citation Nr: 0401894	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  99-08 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Department of Veterans Affairs retroactive 
payment of benefits under Chapter 32, Title 38, United States 
Code, for participation in an on-the-job training program for 
the period between October 12, 1996 and February 7, 1997.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active service from December 1984 
to August 1988.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in June 2003, it was remanded to the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO) for additional development and 
readjudication.  In September 2003, following the completion 
of the requested development, a supplemental statement of the 
case was issued by the RO.  The case is now ready for further 
appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to retroactive payment of VA educational benefits 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to that 
claim and the evidence necessary to substantiate the claim.

2.  Between October 12, 1996 and May 23, 1998, the veteran 
participated in an on-the-job training program as a 
Correctional Officer at the Nevada Department of Prisons.  

3.  On February 7, 1997, VA approval under Chapter 32, Title 
38, United States Code, of the on-the-job training program at 
the Nevada Department of Prisons was withdrawn.  

4.  On June 18, 1998, the veteran submitted VA Form 22-1999, 
Enrollment Certification, requesting approval for payment of 
VA educational assistance benefits under Chapter 32, Title 
38, United States Code, based upon her participation in the 
on-the-job training program at the Nevada Department of 
Prisons between October 12, 1996 and May 23, 1998.  

5.  The application for Chapter 32 educational assistance 
benefits and the enrollment certification were not received 
by VA until more than one year after the withdrawal of VA 
approval of the on-the-job training program at the Nevada 
Department of Prisons.


CONCLUSION OF LAW

The requirements for an award of retroactive payment of 
Dependents' Educational Assistance, pursuant to Chapter 32, 
Title 38, United States Code, for participation in an on-the-
job training program for the period between October 12, 1996 
and February 7, 1997, have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5113, 7104 (West 2002); 38 C.F.R. §§ 
3.159, 21.1029, 21.4131(a)(1) (effective before and after May 
4, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks the retroactive payment of benefits under 
Chapter 32, Title 38, United States Code, for participation 
in an on-the-job training program for the period between 
October 12, 1996 and February 7, 1997.  The appellant states 
that she should qualify for such payments because she 
participated in the training during a period of time that she 
should have been eligible but for the failure of VA to advise 
her of the necessity to apply for eligibility.  She states 
that she should not be unfairly penalized on a technicality 
of not having applied for the benefit on time.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim.

Veterans Claims Assistance Act 

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal with the enactment of the "Veterans Claims Assistance 
Act of 2000" (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA with respect to the duty to assist, and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VA has issued regulations implementing 
the VCAA.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The Board finds that the record reflects the appellant has 
been fully informed of the requirements for establishing 
entitlement to the Chapter 32 educational assistance benefits 
in question.  The April 1999 statement of the case and the 
May 2000 supplemental statement of the case provided the 
appellant with adequate notice of what the law requires to 
award entitlement to such benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a March 2003 letter, the RO notified the appellant of the 
passage of the VCAA, the evidence necessary to substantiate 
her claim (records/evidence indicating a claim was made 
within one year after the February 7, 1997 withdrawal of the 
approval of the program), what she needed to do (respond in a 
timely manner to requests for specific information; tell VA 
about any additional information or evidence she wanted VA to 
try to get; sign a release to permit VA to request documents 
for her; and obtain and submit any lay statements in support 
of her claim), and what VA would do to assist her in 
obtaining evidence necessary to substantiate her claim (make 
reasonable efforts to obtain relevant evidence such as 
private medical records, employment records, or records from 
state or local government agencies).  She responded to the 
March 2003 letter in April 2003, providing identifying 
information of a state prison official.  The Board also 
provided notice pertaining to the VCAA in a June 2003 remand, 
that was followed up by a September 2003 supplemental 
statement of the case that provided additional notice.  

Finally, the above noted documents provided the appellant 
with the reasons why the RO concluded that the evidence of 
record was insufficient to award Chapter 32 educational 
benefits, as well as notified her that she could submit 
additional evidence in support of her claim.  Thus, the 
appellant has been provided with notice of what VA was doing 
to develop the claim at that time, notice of what she could 
do to further support her claim, and notice of how her claim 
remained deficient.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
further developing this case for the accumulation of 
additional evidence.  The underlying facts that are essential 
to the decision are not in dispute in this case.  The 
application of the law to those facts is dispositive.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  

Analysis

As indicated, the appellant states that she did not become 
aware of her eligibility for on-the-job VA educational 
assistance benefits based upon her participation in on-the-
job training at the prison where she worked until after the 
commencement of her participation in that program.  She 
states that through no fault of her own, she did not apply 
for such benefits until long after she was advised that they 
existed.  Unfortunately, the program had been discontinued by 
that time, but she argues that she should not be penalized 
because of circumstances beyond her control.  In the 
alternative, she believes that VA should have made a better 
effort to advise her of the existence of the on-the-job 
training program, and the requirements for becoming eligible 
for those benefits.  

The facts of the case are not in dispute.  Between October 
12, 1996 and May 23, 1998, the veteran participated in an 
on-the-job training program as a Correctional Officer at the 
Nevada Department of Prisons.  

On February 7, 1997, VA approval under Chapter 32, Title 38, 
United States Code, of the on-the-job training program at the 
Nevada Department of Prisons was withdrawn.  

On June 18, 1998, the veteran submitted VA Form 22-1999, 
Enrollment Certification, requesting approval for payment of 
VA educational assistance benefits under Chapter 32, Title 
38, United States Code, based upon her participation in the 
on-the-job training program at the Nevada Department of 
Prisons between October 12, 1996 and May 23, 1998.  

The application for Chapter 32 educational assistance 
benefits and the enrollment certification was not received by 
the VA until more than one year after the withdrawal of VA 
approval of the on-the-job training program at the Nevada 
Department of Prisons.

VA regulations in effect at the time of the RO's August 1998 
decision provided that payment of educational benefits was 
prohibited for any period earlier than one year prior to the 
date of the receipt of an application for educational 
benefits or the enrollment certification verifying the 
applicable enrollment periods, whichever was later.  See 38 
C.F.R. § 21.4131(a)(1) (1998).

Subsequently, the regulations were amended to provide that if 
the award was the first award of educational assistance 
payment of such benefits was prohibited beyond one year prior 
to the date of claim.  See 38 C.F.R. § 21.4131(a)(1)(ii) (as 
amended by 64 FR 23769 (May 4, 1999) (effective June 3, 
1999)(2003)).  The "date of claim" was defined as "the date 
on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance."  38 C.F.R. § 21.1029(b) (as 
amended by 64 FR 23769 (May 4, 1999)).

Under either the old or new criteria, the proper commencing 
date for the appellant's award of Chapter 32 educational 
assistance benefits would have been June 18, 1997 one year 
prior to the date of the receipt of her application for such 
benefits.  VA approval of the on-the-job training program at 
the Nevada Department of Prisons under Chapter 32, however, 
had been withdrawn February 7, 1997, several months prior to 
that potential "commencing date."  Therefore, it is clear 
that Chapter 32 educational assistance benefits are not 
payable for any period prior thereto, including between 
October 12, 1996 and February 7, 1997.

Based upon the evidence of record, the Board finds 
entitlement to the payment of retroactive Chapter 32 
educational benefits for participation in an on-the-job 
training program for the period between October 12, 1996 and 
February 7, 1997, is not warranted.  The appellant has 
provided no evidence in support of her claim that retroactive 
benefits should be paid for participation in an on-the-job 
training program for the period between October 12, 1996 and 
February 7, 1997.

The Court has held that in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to the payment of educational benefits under 
Chapter 32, Title 38, United States Code, for participation 
in an on-the-job training program for the period between 
October 12, 1996 and February 7, 1997, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



